Citation Nr: 1623058	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for bilateral hearing loss.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  The hearing transcript is associated with the Veteran's paperless claims file.  

In addition, in October 2013, the Veteran submitted additional evidence and a waiver of RO consideration of the evidence.  See October 2013 Waiver; 38 C.F.R. §§ 20.800 , 20.1304 (2015).

This case was previously before the Board in December 2014, at which time the Board denied service connection for bilateral hearing loss.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) granted by the Court in January 2016, the parties agreed to vacate the December 2014 Board decision.  The case has now been returned to the Board for compliance with the terms of the JMR.

In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All of the documents in these files have been reviewed in connection with this appeal.  


FINDING OF FACT

The evidence on file is at least in relative equipoise as to whether the Veteran's bilateral hearing loss started in service or is related to in-service acoustic trauma.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran contends his bilateral sensorineural hearing loss started in service or resulted from in-service noise exposure.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  High frequency sensorineural hearing loss is an organic disease of the nervous system and therefore a chronic disease.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

First, the Veteran has a current hearing loss disability.  The June 2011 VA examination audiometric test results showed bilateral hearing loss disability under VA regulations, meeting the requirements of 38 C.F.R. § 3.385.  Thus, the first element of service connection has been met.

Second, the Veteran has shown an in-service injury.  In this regard, the Veteran testified at the October 2013 Board hearing that he was exposed to noise from military aircraft while working near airplane runways setting up communications equipment.  The Veteran's air force specialty code (AFSC) was listed as satellite and wideband communications and an analogous AFSC has been identified as having a moderate probability of noise exposure.  See Duty Noise Exposure Listing.  Therefore, given the circumstances of the Veteran's AFSC and duties in service, the Board finds that he was likely exposed to in-service noise.  As a result, the Board accepts the Veteran's account of in-service noise exposure as credible and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).  The second element of service connection has therefore been met.

The third and last element of the Veteran's claim for service connection is the existence of a causal link between his in-service acoustic trauma and his present hearing loss.  The June 2011 VA examiner noted shifts in the Veteran's hearing between his 1988 entrance audiogram and his 2000 separation audiogram, but opined that the Veteran's hearing loss disability was less likely than not related to service because the Veteran's hearing was still within normal limits upon separation from service.  The examiner stated that the medical literature did not support late onset progression of hearing loss after noise exposure.  However, in an October 2013 letter, the Veteran's private physician opined that the Veteran's current hearing loss is the result of his years of in-service hazardous noise exposure.  The physician explained that the Veteran had irreversible damage from the gradual, cumulative exposure to extreme noise levels during service.  The physician opined that the Veteran's hearing loss likely began in service, not necessarily causing apparent symptoms, and worsened over time.  This opinion is supported by the Veteran's September 2012 statement that his hearing loss problems began during service.  The private physician also explained that he grew up with the Veteran, that he was familiar with the Veteran's current surroundings, work environment, and other behaviors that might damage hearing, and that the Veteran's non-military experience would not have damaged his hearing.  Thus, the physician opined that the Veteran's long history of Air Force service, including regular exposure to military aircraft noise, damaged his hearing.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is met.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


